DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 5 November 2020 with respect to the rejections in view of Tashiro et al. (JP 2015-044046) have been fully considered and are persuasive.  The rejections in view of Tashiro has been withdrawn. 
Applicant's arguments filed 5 November 2020 with respect to the rejections in view of Lindsay et al. (6,700,034) have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lindsay fails to disclose or suggest a portion of the second sheet that forms all of an inner surface of the concave grooves has water-repellent properties, it is noted that Lindsay discloses in column 15, lines 60-66, that the second sheet 30 is hydrophobically treated or otherwise wicking inhibiting. Lindsay further discloses the second sheet 30 serves to hinder lateral flow from the sides of the central portion 22 to the outer portion 20. The second sheet 30 of Lindsay, as shown in figure 1B, is located in the slits and forms concave grooves on both sides of the central portion 22 where the second sheet 30 curves to extend along the bottom of the article. Therefore, in order to perform the disclosed function of Linsday, hindering lateral flow from the sides of the central portion to the outer portions, the second sheet must be hydrophobic or otherwise inhibit wicking in the portion of the second sheet that extends through the slits and in the concave portions. Linsday therefore suggests and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

With respect to claim 1, Lindsay discloses an absorbent article, as shown in figure 1B, comprising an absorbent body 18 provided between a liquid permeable topsheet 12, a second sheet 30, and a liquid impermeable backsheet 14. The absorbent body 18 has slits 32 and 34 that penetrate the thickness direction of the absorbent body 18, as shown in figure 1B, and are formed along a longitudinal direction on both sides portions of the absorbent body in the width direction, as shown in figure 1A. A body fluid expelling portion 22 corresponds to the portion of the absorbent body 18 between the slits 32 and 34, as shown in figure 1B. The second sheet 30 is provided along an inner surface of the slits 32 and 34, as shown in figure 1B, and forms concave grooves at the point where it meets the backsheet 14 within the slits, as shown in the annotated figure 

    PNG
    media_image1.png
    648
    1152
    media_image1.png
    Greyscale

Lindsay discloses all aspects of the claimed invention with the exception of the portions of the second sheet that form the concave grooves having water-repellent properties while the portion of the second sheet between the water-repellent portions having hydrophilic properties. Lindsay discloses the second sheet 30 is made of a continuous sheet that covers the slits 32 and 34 on both sides of the absorbent body 18, as shown in figure 1B. Lindsay discloses in column 15, lines 63-66, the second sheet 30 has water-repellent qualities to hinder lateral flow of liquid from the central portion 22 of the absorbent body 18 to the outer portions 20, and therefore discloses a desire for the 
It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the portions of the second sheet of Lindsay that form the concave grooves with water-repellent qualities, and the portion between the water-repellent portions with hydrophilic qualities, to achieve the predictable result of a second sheet that prevents the flow of liquid through the slits, but is able to absorb liquid in the portion under the central absorbent body to aid in the storage of liquid in the article.
With respect to claim 4, Lindsay discloses all aspects of the claimed invention with the exception of the portions of the second sheet that form the concave grooves having water-repellent properties while the portion of the second sheet between the water-repellent portions having hydrophilic properties. Lindsay discloses the second sheet 30 covers the slits 32 and 34 on both sides of the absorbent body 18, as shown in figure 1B. Lindsay discloses in column 15, lines 63-66, the second sheet 30 has water-repellent qualities to hinder lateral flow of liquid from the central portion 22 of the absorbent body 18 to the outer portions 20, and therefore discloses a desire for the portions of the second sheet that form the concave grooves and cover the slits to have water-repellent qualities. Lindsay further discloses in column 15, line 67, to column 16, line 3, that the water-repellent quality of the second sheet can be different at different locations on the sheet. It would therefore have been obvious to one of ordinary skill in 
With respect to claim 5, the second sheet 30 consists of water-repellent sheets, as disclosed in column 15, lines 60-63, which are provided on the slits 32 and 34 on both sides of the absorbent body 18, as shown in figure 1B.
With respect to claim 6, since the entire second sheet 30 has water-repellent properties, as disclosed in column 15, lines 60-63, the portion of the second sheet that extends to outer sides of the slits 32 and 34 in the width direction, as shown in figure 1B, have water-repellent properties.
With respect to claim 8, Lindsay discloses all aspects of the claimed invention with the exception of the thickness of the second sheet being 0.5-10 mm. Lindsay discloses in column 14, lines 1-4, the desire for an ultra-thin absorbent body. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second sheet of Lindsay with a thickness of 0.5 mm to achieve the predictable result of a thin layer than does not add bulk to the ultra-thin absorbent body.
With respect to claim 9, the slits 32 and 34 are continuously formed along the longitudinal direction, as shown in figure 2.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the combination of the second sheet being a continuous sheet wherein portions of the second sheet that form the concave grooves on both sides have water-repellent properties and a portion between the water-repellent portions has hydrophilic properties, and the topsheet and second sheet being provided along an inner surface of the slits in the concave grooves, wherein the topsheet, second sheet, and backsheet are integrated in the slits. The closest prior art of record, Linsday, does not disclose or suggest the topsheet extending into the grooves with the second sheet. Instead, Lindsay discloses the topsheet remains outside of the slits, as shown in figure 1B. Additional prior art of record, Tashiro et al. (JP 2015-044046), does not disclose or suggest providing a portion of the second sheet between the water-repellent portions having hydrophilic properties. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781